       Case 4:20-cv-00161-JAJ-HCA Document 1 Filed 05/20/20 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                    DES MOINES DIVISION


JENNIFER PEDERSON,                               Civil No. 4:20-cv-161

               Plaintiff,

       vs.                                                 NOTICE OF REMOVAL

WINDSTREAM SERVICES, LLC,

               Defendant.



                            DEFENDANT’S NOTICE OF REMOVAL

       COMES NOW, Windstream Services, LLC, pursuant to 28 U.S.C. § 1441 and § 1446,

(hereinafter “Windstream”), by and through its undersigned counsel, hereby files this Notice of

Removal to this Court of the action Jennifer Pederson vs. Windstream Services, LLC, Case No.

LACV121996, filed against it in the Iowa District Court for Jasper County (the Pederson action).

In support of removal, Windstream states as follows:

                                 Summary of Basis for Removal

       1.      The Pederson action was served on Defendant, Windstream representative,

Registered Agent Solutions, Inc. on April 30, 2020. Defendant, Windstream, timely filed this

notice of removal on May 20, 2020, and asserts that the Court has diversity jurisdiction over this

matter pursuant to 28 U.S.C. § 1332 and that this action is one that may be removed pursuant to

28 U.S.C. § 1441(a) and (b). There is complete diversity of citizenship because the Plaintiff,

Jennifer Pederson, resides in and is a citizen of Iowa and the Defendant is not a citizen of Iowa.

The amount in controversy exceeds the jurisdictional amount of $75,000.




                                            Page 1 of 4
       Case 4:20-cv-00161-JAJ-HCA Document 1 Filed 05/20/20 Page 2 of 4



       2.      The matter is also subject to removal because there are claims of violation of the

Family Medical Leave Act pursuant to 29 U.S.C. §2601. See Petition.

       3.      Accordingly, all of the requirements for removal of the Pederson action have

been met.

                                       Statement of Facts

                                Complete Diversity of Citizenship

       4.      Plaintiff, Jennifer Pederson is a resident and citizen of the State of Iowa. See

petition ¶1 (Exhibit A).

       5.      Defendant, Windstream is a Missouri Corporation with its principle place of

business in Little Rock, Arkansas. See petition ¶2. Therefore, Windstream is not a citizen of

Iowa. 28 U.S.C. § 1332(c)(1).

       6.      Plaintiff claims injuries from wrongful termination, including lost wages, as well

as, emotional distress and punitive damages. While a certain dollar amount is not alleged, the

damages asserted by Plaintiff suggest that the amount in controversy exceeds $75,000.

                                          Federal Claim

       7.      Plaintiff alleges a violation of the Federal Medical Leave Act on 29 U.S.C.

§(a)(1). See petition ¶ 4.

       8.      The claim alleges a violation of federal law and therefore this court has original

jurisdiction. 28 U.S.C. 1441(a).


                                Compliance with Local Rule 81

       9.      Finally, the Defendant has complied with Local Rule 81. Attached as Exhibit B,

are copies of all process, pleadings and orders filed in the Pederson action. The Defendant is not

aware of any motion pending before the Iowa District Court in the Pederson action.


                                            Page 2 of 4
       Case 4:20-cv-00161-JAJ-HCA Document 1 Filed 05/20/20 Page 3 of 4



       10.    Attached as Exhibit C is a list of all counsel who appeared for Pederson in the

Pederson action and their contact information.

       WHEREFORE, pursuant to 28 U.S.C. § 1332, 1441 and 1446, Defendant respectfully

removes the Pederson action from the Iowa District Court for Scott County to this Court.

Dated: May 20, 2020


                                            BETTY, NEUMAN & McMAHON P.L.C.

                                            BY:            /s/ Martha L. Shaff
                                                           Martha L. Shaff        #AT0007215

                                            1900 East 54th Street
                                            Davenport, IA 52807-2708
                                            T: 563.326.4491
                                            F: 563.326.4498
                                            E: mls@bettylawfirm.com
                                            ATTORNEYS FOR DEFENDANT,
                                            WINDSTREAM SERVICES, LLC




                                           Page 3 of 4
       Case 4:20-cv-00161-JAJ-HCA Document 1 Filed 05/20/20 Page 4 of 4



               CERTIFICATE OF SERVICE FOR ELECTRONIC FILINGS

       I hereby certify that on      May 20, 2020                  , I electronically filed the

foregoing document with the Clerk of Court using the ECF system and a true copy of the

foregoing was served either electronically or by U.S. First Class Mail upon the following:

               Harley C. Erbe
               Erbe Law Firm
               2501 Grand Avenue
               Des Moines, IA 50312
               T: 515-281-1460
               F: 515-281-1474
               E: harleyerbe@erbelaw.com
               ATTORNEY FOR PLAINTIFF




                                                    /s/ Martha L. Shaff




                                            Page 4 of 4
